           Case 1:19-mj-00295-GMH Document 1-1 Filed 11/27/19 Page 1 of 1


                                                   STATEMENT OF FACTS

        On November 27, 2019 at approximately 7:00 a.m., officers from the Metropolitan Police Department (MPD) Narcotics
Enforcement Unit (NEU) executed D.C. Superior Court search warrant 2019 CSW 6060 at 2416 Evarts Street, NE in Washington,
D.C. The location is a residential home.

          Officer Nicholas Damron obtained the search warrant on November 20, 2019 following the arrest of Khalik Simpkins
(Defendant Simpkins) on November 16, 2019. When Defendant Simpkins was arrested on November 16, 2019, he was in a white
Jeep Cherokee that is registered to him. He was stopped in the area of 2409 Franklin Street, NE with two other individuals in his
car. Phencyclidine (PCP) was recovered from the vehicle and crack cocaine was recovered from Defendant Simpkins’s person.
Defendant Simpkins has a pending case for this matter in D.C. Superior Court, docket number 2019 CF2 014694. Officer Damron
confirmed that Defendant Simpkins’s address is 2416 Evarts Street, NE, which is approximately one block away from 2409
Franklin Street, NE and obtained the above-referenced warrant.

           During the execution of the search warrant, officers knocked and announced their presence and then entered the front
door, which was unlocked. Officers went to the second floor of the residence and located several females, including the defendant’s
mother. In a bedroom on the second floor, officers located Defendant Simpkins and a pregnant female believed to be his girlfriend.
Defendant Simpkins and the female appeared as if they had just gotten out of bed. Officers secured Defendant Simpkins and the
female and searched the bedroom. Officers recovered a firearm on the floor next to the bed, in-between the bed and the wall and
next to a nightstand that had Defendant Simpkins’s phone on it. The female’s phone and personal items were located on a nightstand
on the other side of the bed.

          The firearm recovered is a Glock 22 .40 caliber firearm with a serial number of WDH487. At the time it was recovered,
it was loaded with one round in the chamber and 13 in the 15-round capacity magazine. The rounds in the firearm were all Smith
& Wesson .40 caliber rounds.

          Defendant Simpkins’s driver’s license was on a dresser in the bedroom where the firearm was located. The closet of this
bedroom had almost all male clothing in it, except for one outfit which appeared to belong to the female. Numerous items of mail
matter in Defendant Simpkins’s name were in the bedroom. In a dresser drawer, officers located Defendant Simpkins’s passport
next to one round of Smith & Wesson .40 caliber ammunition, which appeared identical to the rounds in the firearm.

          A criminal history check of the defendant revealed that he has a prior conviction in the District of Columbia Superior
Court for Carrying a Pistol Without a License, docket number 2017 CF2 011839. This crime is punishable by more than one year
in the District of Columbia. There are no firearms or ammunition manufacturers in the District of Columbia.




                                                  _______________________________________
                                                  OFFICER NICHOLAS DAMRON, BADGE 2642
                                                  METROPOLITAN POLICE DEPARTMENT



SWORN AND SUBSCRIBED BEFORE ME ON THIS _____ DAY OF NOVEMBER, 2019.



                                                            _______________________________
                                                            G. MICHAEL HARVEY
                                                            U.S. MAGISTRATE JUDGE
